Exhibit 21 Subsidiaries 1.Lake City Bank, Warsaw, Indiana, a banking corporation organized under the laws of the State of Indiana. 2.Lakeland Statutory Trust II, a statutory business trust formed under Connecticut law. 3. LCB Investments II, Inc., a subsidiary of Lake City Bank incorporated in Nevada to manage a portion of the Bank’s investment portfolio. 4. LCB Funding, Inc., a subsidiary of LCB Investments II, Inc. incorporated under the laws of Maryland to operate as a real estate investment trust. 5. LCB Risk Management, Inc., a subsidiary of Lakeland Financial Corporation incorporated in Nevada to operate as a captive insurance company.
